Citation Nr: 1820428	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  16-61 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for unspecified tremors.

2. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active military service from July 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board decides Issue 1 below.  The Board REMANDS Issue 2 to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service did not cause the Veteran's unspecified tremors.


CONCLUSION OF LAW

The criteria for service connection for unspecified tremors are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs) and reports of post-service medical treatment.

VA has not examined the Veteran for Issue 1.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  Here, the Board finds the Veteran has failed the third prong for Issue 1, so examination is not required.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Merits

The Veteran has unspecified tremors.  This satisfies the first prong of his service connection claim.

As to the second prong, the Veteran contends, as seen in his VA Form 9, that "complete military exposures," including but not limited to "radiation exposure," caused his unspecified tremors.  The undersigned interprets "complete military exposures" to mean any non-radiation incident.  The undersigned will address each contention separately.

For the "complete military exposures," the Veteran's service treatment records (STRs) do not show any treatment for a tremor or anything that can be construed as producing tremor-like symptoms.  Moreover, the Veteran's STRs are extensive, which reflect that he sought medical attention freely and often.  His STRs reflect the Navy treated him for conditions to include, but not limited to, anal warts, constipation, indigestion, lacerations, penile discharge, urethritis, and dermatitis.  Based on the foregoing, there is no non-radiation incident to support the finding of an in-service incident for the second prong of service connection.

For the "radiation exposure," the analysis is different, but the result is the same.  Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Second, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

A "radiation-exposed Veteran" is one who, pursuant to 38 C.F.R. § 3.309(d)(3)(i), participated in a radiation-risk activity while serving on active duty or on active duty for training or inactive duty for training.  "Radiation-risk activity" is defined, pursuant to 38 C.F.R. § 3.309(d)(3)(ii)(A), to mean onsite participation in a test involving the atmospheric detonation of a nuclear device.  "Atmospheric detonation" is defined, pursuant to 38 C.F.R. § 3.309(d)(3)(iii), to include underwater nuclear detonations.  "Onsite participation" is defined, pursuant to 38 C.F.R. § 3.309(d)(3)(iv), to mean during the official operational period of an atmospheric nuclear test."  "Operational period" is defined, as relevant here and pursuant to 38 C.F.R. § 3.309(d)(3)(v)(L), to mean the period May 14, 1955 to May 15, 1955 for Operation WIGWAM.  

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease, including those enumerated under the regulation, that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service.

As to a claim for service connection on a direct basis, the undersigned addressed that above in the "complete military exposures" discussion. 

With regard to the theory of entitlement that ionizing radiation caused the Veteran's tremors, the Veteran is a "radiation-exposed veteran" because he served during Operation WIGWAM.  Indeed, the Navy commended him for his service during this operation.  Notwithstanding this, the list of diseases specific to radiation-exposed veterans, and for which service connection may be granted by presumption pursuant to 38 U.S.C. § 1112(c) and § 38 C.F.R. § 3.309(d), does not include tremors.  Consequently, as a matter of law, service connection cannot be granted here on a presumptive basis.

The appellant's claims also cannot be granted under 38 C.F.R. § 3.311.  This regulation states that a claim based on a disease other than those listed in this section will only be considered under the provisions of this section if the claimant submits competent scientific or medical evidence that the claimed condition is a radiogenic disease.  As tremors are not listed in this section, and the Veteran has not submitted such supporting evidence, section 3.311 is not for application.  The undersigned notes the Veteran has submitted medical evidence of treatment for tremors.  However, these records do not demonstrate or discuss a connection between the Veteran's radiation exposure and his development of tremors.


ORDER

Entitlement to service connection for unspecified tremors is denied.


REMAND

The Veteran contends, as seen in his VA Form 9, that "complete military exposures," including but not limited to "radiation exposure," caused his headaches.  The undersigned interprets "complete military exposures" to mean any non-radiation incident.  

For the "complete military exposures," the Veteran's STRs show the Navy treated him for headaches six times in 1955: January 24, 1955, January 29, 1955, May 20, 1955, May 24, 1955, October 1, 1955, and December 24, 1955.  Given this treatment, the Board will remand for a VA compensation examination.
For the "radiation exposure," the Veteran is a "radiation-exposed veteran" because he served during Operation WIGWAM.  However, the analysis of his headache claim under this theory of entitlement is, as of now, the same as his claim for tremors.  However, upon remand he can submit additional evidence which may change the outcome if he submits competent scientific or medical evidence that his headaches are a radiogenic disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the diagnosed headaches.  The claims file should be provided to the examiner.  

The examiner should offer the following opinion: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches either began during or were otherwise caused by his military service, excluding radiation exposure?  Why or why not?

In answering this question, the examiner is asked to expressly address the relevance, if any, of the Veteran's treatment in 1955 for headaches as described below.  The examiner is advised of the following timeline:

- January 24, 1955: Veteran is treated for headaches
- January 29, 1955: Veteran is treated for headaches 
- May 14, 1955: Veteran is exposed to radiation through participation in Operation WIGWAM
- May 15, 1955: Veteran is exposed to radiation through participation in Operation WIGWAM
- May 20, 1955: Veteran is treated for headaches
- May 24, 1955: Veteran is treated for headaches
- October 1, 1955: Veteran is treated for headaches
- December 24, 1955: Veteran is treated for headaches 

If, and only if, the Veteran submits competent scientific or medical evidence that his headaches are a radiogenic disease, the examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches either began during or were otherwise caused by his in-service radiation exposure?  Why or why not?

Please  note: If the Veteran DOES NOT submit competent scientific or medical evidence that his headaches are a radiogenic disease, the examiner SHOULD NOT address the relationship of the Veteran's headaches to radiation exposure in answering this question.  The Veteran has the burden to produce such evidence before VA must discuss any relationship.

2. After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


